United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3520
                                   ___________

Roger Campbell,                      *
                                     *
             Appellant,              *
                                     *
      v.                             *
                                     * Appeal from the United States
Danny Hickman, Sheriff, Boone        * District Court for the
County, Arkansas; Jerry Hopper,      * Western District of Arkansas
Head Jailer, Boone County Jail;      *
Jason Day,                           *    [UNPUBLISHED]
                                     *
             Appellees.              *
                                ___________

                             Submitted: September 17, 2004
                                Filed: September 24, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Roger Campbell, an Arkansas inmate, appeals from the final judgment entered
in the District Court1 for the Western District of Arkansas dismissing with prejudice,
following an evidentiary hearing, Campbell’s 42 U.S.C. § 1983 action. For reversal,

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
Campbell argues his evidence showed that defendants were deliberately indifferent
to his serious medical needs by not consistently dispensing his prescription
medication and by delaying medical treatment for his resulting seizures, and that one
defendant used excessive force on him. For the reasons discussed below, we affirm
the judgment of the district court.

       We agree with the district court that the evidence did not show defendants
deliberately disregarded Campbell’s serious medical needs by either intentionally
denying him medication or delaying medical care. See Jolly v. Knudsen, 205 F.3d
1094, 1096 (8th Cir. 2000) (deliberate-indifference standard). Although Campbell
missed his seizure medication two times, and his depression and high blood pressure
medication at least three times, Campbell produced no evidence showing defendants
intentionally denied, or delayed obtaining, these medications. Further, Campbell’s
seizure rate at the Boone County Jail was not abnormal given his testimony that he
usually had between one and three seizures a month even on his medication. Also,
he received emergency medical care following two of the seizures.

      We also agree with the district court that the excessive-force claim failed for
lack of proof. It was based on only general and conclusory hearsay testimony, and
the named defendant, whose testimony the district court was entitled to credit, denied
ever using pepper spray on Campbell. See Estate of Davis v Delo, 115 F.3d 1388,
1394 (8th Cir. 1997) (due regard should be given to district court’s opportunity to
judge witness credibility).

      Accordingly, we affirm.
                     ______________________________




                                         -2-